Citation Nr: 0933189	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  05-31 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee injury.  

2.  Entitlement to service connection for residuals of a low 
back injury.  

3.  Entitlement to service connection for residuals of a 
right shoulder injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

In October 2006, the Veteran testified at a video-conference 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  

In April 2007, the Board issued a decision adjudicating the 
issues listed on the title page.  The Veteran appealed that 
decision to the Court of Appeals for Veterans Claims 
(Veterans Court).  In an ORDER issued in August 2008 the 
Veterans Court granted a Joint Motion of the Veteran and the 
Secretary of Veterans Appeals, vacating that portion of the 
April 2007 Board decision that adjudicated those issues and 
remanding those issues to the Board for compliance with the 
instructions in that Joint Motion.  


FINDING OF FACT

The Veteran's current low back, right shoulder, and right 
knee disorders did not have onset during his active service, 
did not manifest within one year of separation from active 
service and are not otherwise etiologically related to his 
active service.  




CONCLUSION OF LAW

The criteria for service-connection for low back, right 
shoulder, and right knee disabilities have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires 
competent evidence of (1) a current disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Generally, the second element of a service-service connection 
claim is demonstrated by service treatment records.  However, 
for veterans who engaged in combat with the enemy, VA will 
accept satisfactory lay or other evidence of service 
incurrence or aggravation of an injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service even if there is no official record of the 
injury or disease.  38 U.S.C.A. § 1154(b).  

Section 1154(b) does not create a presumption of service-
connection for a combat veteran; rather it aids a combat 
veteran by relaxing the evidentiary requirements for 
determining what happened in service.  Collette v. Brown, 82 
F.3d 389, 392 (Fed. Cir. 1996).  Section 1154(b) has no 
effect as to whether the veteran has a current disability or 
whether there is a nexus between a current disability and 
service.  Wade v West, 11 Vet. App. 302, 305 (1998).  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A.  §§ 1101, 1112, (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R.  § 3.303(b).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Id.  

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Id.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  

During the October 2006 Board hearing, the Veteran described 
his in-service injury, explaining that the helicopter that 
transported him under enemy fire hovered over the soldiers as 
they jumped to the ground, and that "I was stuck in a rice 
paddy and, and they hovered down on me.  And I was trying to 
hold them off and they just twisted me around."  Hearing 
transcript at 17.  He stated that his leg had "jumped out" 
but he and a friend finally got it back in place.  Id. at 18.  
The Veteran's representative then asked him "did this 
actually hurt your shoulder also or just your knee?"  Id.  
He replied, "Oh, it hurt everything.  My back, shoulder, 
just twisted me."  Id.  In response to his representative's 
questions regarding the injuries he sustained in this 
incident, the Veteran replied "Lower, lower back, my neck, 
and, and this right, right knee."  Id.  He also testified 
that the day after this incident a medic gave him medicine 
for his soreness.  Id. at 19.  He testified that these events 
occurred between January and March 1967.  Id.  
 
There is no documentation of an injury of the Veteran's back, 
shoulder, or knee during service.  Nevertheless, as the 
Veteran has been awarded the Combat Infantry Badge for his 
participation in combat, the Board will accept the Veteran's 
statements that he that he injured his right knee, back and 
right shoulder in the incident he described.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  

During the Board hearing, the Veteran testified that he has 
had problems with his knee, back and shoulder since he left 
Vietnam.  Hearing transcript at 21.  There is no other 
evidence of record indicating that he suffered any residuals 
of this in-service injury.  The overwhelming preponderance of 
the evidence shows that he did not.  

Service treatment records provide evidence against a finding 
of chronicity of residuals of the 1967 injuries.  The April 
1967 report of separation examination includes a normal 
clinical evaluation of the Veteran's lower and upper 
extremities and his spine and musculoskeletal system.  More 
importantly, the April 1967 report of medical history 
includes the Veteran's own endorsements that he did not then 
have nor had ever had swollen or painful joints, painful 
shoulder, recurrent back pain, or "trick" or locked knee.  
He also checked a selection box indicating that he did not 
ever have any illness or injury other than those already 
noted.  No injuries of his back, shoulder or knee was noted 
anywhere on this form.  

This report of medical history is evidence against the 
Veteran's claim because it tends to show that the Veteran had 
no symptoms of a back, knee, or shoulder injury at the time 
that he was separated from service, and hence, that the 
injuries suffered in Vietnam did not result in symptoms 
extending past the time of the initial injuries.  

Indeed, at the time of separation from service, he did not 
even mention the injuries, tending to show that the injuries 
no longer bothered him and left no chronic residuals.  

Similarly, post service medical reports tend to show that the 
Veteran had no continuity of symptomatology or was left with 
any residuals of the in-service injury.  

With regard to the Veteran's right knee, the earliest 
evidence of record documenting any objective findings of a 
disability is from June 2008 VA treatment notes showing that 
his right knee was found to be moderately swollen and tender.  

The earliest pertinent evidence of record regarding the 
Veteran's right knee is a VA outpatient treatment note from 
May 1993 documenting the Veteran's complaints that his right 
knee would "jump out of place."  The clinician documented 
the Veteran's reported knee symptoms as "[k]nee draws & 
won't straighten out.  He states it feels like it pulls in 
the muscle when he tries to straighten it out."  Physical 
examination revealed no objective findings such as swelling, 
redness, or instability.  X-rays of the right knee were 
normal.  Thus, the clinician offered no diagnosis for the 
veteran's right knee pain.  

As a disposition, the clinician wrote "Return to triage when 
knee next goes "out."  

This is not evidence of a disability because there are no 
findings of any abnormality of the knee.  

This first report of symptoms involving the Veteran's right 
knee, coming some 26 years after his in-service injury, is 
evidence that there has been no continuity of symptomatology 
as to his inservice injury.  See Maxson v. Gober, 230 F. 3d 
1330, 1333 (Fed. Cir. 2000) (holding that it was proper to 
consider the veteran's entire medical history in determining 
if service- connection is warranted, including a lengthy 
period of absence of complaints).  

January 12, 2006 VA treatment notes mark the first report of 
knee symptoms since the May 1993 report.  This report is a 
listing under a heading entitled "Pain Screen" Patient has 
chronic pain of 3 or greater.  Comment:" of "right knee, 
neck."  Under a heading "SUBJECTIVE" is listed that the 
Veteran "is here [complaining of] neck pain, right knee 
pain, and concerned about right heel pain."  Objective 
findings and the assessment make no mention of the Veteran's 
knee or shoulder but list only that he had chronic back pain.  

Again, this report is evidence against the Veteran's claim.  
He had been instructed in 1993 to return if he had more 
problems with his knee.  The next evidence showing that he 
even mentioned knee symptoms in a clinical setting is from 13 
years later.  These facts tend to show that there is no 
continuity of symptomatology between 1993 and 2006.  This 
impacts negatively on the credibility of the Veteran's report 
of continuity of symptomatology since service.  

The Veteran's report that his knee dislocates raises the 
question of whether these reports are to be given much 
probative weight.  There is no question that the Veteran is 
competent to report symptoms that he has experienced.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, his 
report of a knee dislocation is not a report of a symptom but 
rather it is the report of a diagnosis.  As he has not 
demonstrated that he has the knowledge of other than a 
layperson when it comes to medical matters, his statements 
are not competent evidence so far as issues that require 
medical expertise.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997); Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder); Barr v. 
Nicholson, 21 Vet. App. 303, (2007) (stating "[s]ignificant 
in our caselaw is that lay persons are not competent to opine 
as to medical etiology or render medical opinions.").  

Not all diagnoses require medical expertise.  When a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  See Barr v. Nicholson, 21 Vet. App. 303, 309 
(2007).  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination 
as to whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Id. at 310.  

In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007), the Court of Appeals for the Federal Circuit (Federal 
Circuit) addressed that appellant's argument that "that the 
Veterans' Court erred in holding that lay evidence is 
insufficient "where the determinative issue involves either 
medical etiology or a medical diagnosis," and that 
accordingly, "whether [Jandreau] experienced a dislocation 
of his shoulder requires a medical diagnosis.""  

The Federal Circuit merely found that the Veterans' Court's 
holding, that "competent medical evidence is required . . . 
[when] the determinative issue involves either medical 
etiology or a medical diagnosis" was too broad.  Id at 1376-
77.  Rather, the Federal Circuit explained, lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when a layperson is competent to identify the 
medical condition.  Id. at 1377.  Significantly, the Federal 
Circuit stated as follows:  

Whether lay evidence is competent and 
sufficient in a particular case is a fact 
issue to be addressed by the Board rather 
than a legal issue to be addressed by the 
Veterans' Court.  We do no reach the 
question whether in the present case the 
lay evidence is competent and sufficient 
to establish shoulder dislocation, a 
matter beyond our jurisdiction.  

The Federal Circuit added, at footnote 4, that "sometimes 
the layperson will be competent to identify the condition 
where the condition is simple, for example, a broken leg, and 
sometimes not, for example, a form of cancer."  Id. 

Hence, Jandreau does not confer upon laypersons the ability 
to diagnose a dislocated shoulder, or, for that matter, a 
dislocated knee.  

Here, the Board finds that this Veteran is not competent to 
diagnose a dislocated knee.  The medical professional who 
treated the Veteran in May 1993 did not find very significant 
the Veteran's report of his knee going out.  This is obvious 
from the tenor of his disposition, complete with the 
quotation marks he added around the word "out."  In other 
words, his reports of a right knee dislocation are not 
competent evidence.  

As there are no documented instances of a dislocation of the 
Veteran's right knee at any time between service and the 
present, the Board finds that the only post-service evidence 
regarding the Veteran's knee is that he had knee pain in 
1993, some 26 years after service, and was first found to 
have objective signs of knee problems in 2006, nearly four 
decades after service  These facts tend to show that there 
has been no continuity of symptomatology involving the 
Veteran's right knee from service to present.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a 
prolonged period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or 
a disease was incurred in service which resulted in any 
chronic or persistent disability).  

Evidence developed after service also shows that the Veteran 
was first treated for back and right shoulder problems many 
years after service, with no evidence from the clinicians who 
treated him showing any relationship between his back and 
shoulder problems and his service.  Treatment records from 
"G.C.", M.D., dated from 1996 to 2003 show treatment for 
pain in the Veteran's lower back, neck, and right shoulder.  

In a December 1996 entry, DR. G.C. noted that the Veteran 
reported pain of his right shoulder and neck.  Dr. G.C. 
listed an impression of muscle strain.  In a December 2002 
entry, Dr. G.C. noted that the veteran's back had been 
hurting for a long time and was related to a lifting injury.  
This report tends to show that any current back disability is 
related to a post-service injury (the Veteran has never 
indicated that his problem in service was due to a "lifting 
injury"), providing evidence against the claim.  Other than 
this comment, Dr. G.C. offered no opinion concerning the 
etiology or date of onset of the veteran's low back and right 
shoulder pain.  

Significantly, there is no report in these records that the 
Veteran referred to an in-service injury.  That the Veteran 
did not mention his in-service back and shoulder injuries is 
evidence that there was no continuity of symptomatology 
involving his back or shoulder.  This tends impact negatively 
on his credibility with regard to his statement that his back 
and shoulder had given him problems since service.  

Treatment records from North Benton County Health Care dated 
from 1999 to 2000 show treatment for osteoarthritis in the 
veteran's low back and right shoulder.  Of particular 
relevance, a February 2000 report attributes the veteran's 
severe neuralgia of the right shoulder blade to a motor 
vehicle accident.  

Although this report does not indicate the date of this 
accident, since the service medical records make no reference 
to a motor vehicle accident, and the Veteran has cited to an 
injury involving a helicopter, based on the facts of this 
case the Board can safely assume that it did not occur while 
on active duty.  Hence, these records provide some evidence 
against the claims because the records tend to show that his 
shoulder symptoms are the result of an injury which took 
place long after service.  There is no report that this 
aggravated an old injury.

August 2005 VA treatment records include that the Veteran 
complained of chronic low back pain which he reported he had 
developed due to an accident in Vietnam.  He reported that 
the last time he saw a physician was three years earlier.  
The physician referred the Veteran for a magnetic resonance 
imaging (MRI) study.  In October 2005 notes, a physician 
noted that the veteran reported chronic back pain and had 
recently undergone and MRI which showed arthritis of the fact 
joint, some degenerative disc disease but no bulging discs or 
stenosis.  

There is no comment by the clinician that the Veteran's 
arthritis and degenerative disc disease were related to an 
in-service injury.  However, the Board emphasizes that 
evidence which is simply information recorded by a medical 
professional, unenhanced by any additional comment by that 
professional, does not constitute competent medical evidence.  
Leshore v. Brown, 8 Vet. App. 406, 409 (1995).  Since these 
notes do not include an independent medical opinion 
attributing his back disorders to service, these notes are 
not evidence of a nexus between his current back disorder and 
his active service.  

Additionally, VA treatment notes report low back and neck 
pain following a December 2005 motor vehicle accident.  
Again, this attribution of low back pain to a post-service 
injury is not favorable to the Veteran's claim.  July 2007 VA 
treatment notes document that the Veteran complained of 
severe back pain, stiffness in his neck and shoulders, and 
lower back pain worse in the last two weeks.  In the list of 
assessments is the entry "L shoulder pain:  S/P rotator cuff 
repair in 6/06 in Mississippi due to MVA."  Again this 
evidence is not favorable to the Veteran's claims.  

Overall these records show that the Veteran's low back and 
right shoulder disabilities were first identified in 1996, 
almost 30 years after his separation from active duty.  This 
30-year period between service and the onset of symptoms 
provides highly probative evidence against the claims.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

More importantly, none of these records provides competent 
medical evidence of a nexus or relationship between the 
Veteran's low back and right shoulder disabilities and 
service, but instead suggest that they may be due to a post-
service motor vehicle accident.  Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000).  Overall, they provide highly 
probative evidence against their clams.  In the absence of a 
nexus opinion, these records provide highly probative 
evidence against the Veteran's claims. 

Similarly, while the Veteran is certainly competent to state 
that his back and shoulder have hurt since service, the Board 
assigns little probative weight to these statements.  The 
reports in the claims file of post-service injuries of the 
Veteran's back and shoulder and the 33 year time period 
between the in-service injury and any report of back or 
shoulder problems is afforded significant weight because the 
Board reasonably finds that if the Veteran did have 
continuity of symptomatology since service there would be 
some report of treatment for symptoms reported as such.  

The Board also considered the Veteran's testimony regarding 
other alleged treatment for these claimed disabilities.  When 
asked by his representative if he went to a doctor for 
treatment of these conditions, the Veteran stated:

I tell you what I did.  I went to a 
doctor and he gave me some stuff.  I had 
a little shrapnel in my side and, and, 
and in my foot.  I got out on a a 
(inaudible).  My daddy got cancer and, 
and, and my mother was not able to do 
anything.  And I went to the doctor in 
Memphis and he took that out and he done 
it for free because he was in World War 
II.

Hearing transcript at 21.  

The Board finds that the Veteran's testimony is of limited 
probative weight. 

Only after an interjection from his representative did the 
Veteran respond "[a]nd he done it for free for me.  And then 
he, he give me some medicine for my back and my neck."  Id.  
When again asked by his representative if this physician had 
treated the Veteran for his back, knee, and shoulder, the 
Veteran replied that he had only given him medication.  Id.  
He also testified that this treatment occurred 37 years ago 
and that he did not know if there were any records available 
from this doctor.  Id.  He did not name the doctor.  

The Board affords this report of treatment many decades ago 
very little probative weight.  When the Veteran answered his 
representative's question he began by talking about shrapnel 
in his side and foot.  He added that the doctor prescribed 
pain medication for his back and shoulder.  The nature of his 
response and the long time period at issue brings up 
questions as to what the Veteran actually remembers from this 
alleged treatment.  Additionally, the Veteran has never 
before mentioned this treatment.  In his claim he identified 
treatment by a Dr. G.C., whose records are associated with 
the claims file, but made no mention of any earlier 
treatment.  This tends to show that two years before the 
hearing the Veteran did not recall any earlier treatment.  He 
subsequently provided records from North Benton County 
Healthcare, but again, did not mention this earlier 
treatment.  

These facts leads the Board to the conclusion that the 
Veteran's testimony regarding this prescription of medication 
for his back and knee 37 years ago rests on a memory likely 
degraded over that considerable time period.  In short, he is 
not an accurate historian.  

In conclusion, the Veteran's lay statements regarding any 
relationship between his in-service injury and later symptoms 
involving his low back, right shoulder, and right knee are 
outweighed by the service treatment records and post service 
treatment records which tend to show no such relationship.  
As the preponderance of evidence is against his claims, the 
appeal must be denied.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of- 
the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
Veterans Court held that, upon receipt of an application for 
a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the Veteran's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

Here, the remaining VCAA duty to notify was satisfied by way 
of letters sent to the Veteran in January and March 2005 that 
fully addressed all three notice elements and were sent prior 
to the initial adjudication of the claims by the RO.  The 
January 2005 letter addressed the claims for service 
connection for a knee injury and a back injury while the 
March 2005 letter addressed the claim for service connection 
for a shoulder injury.  These letters informed the Veteran of 
what evidence was required to substantiate the claims and of 
the Veteran's and VA's respective duties for obtaining 
evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with service or with another service-connected disability; 
and (4) whether there otherwise is sufficient competent 
medical evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Veterans Court 
has stated that this element establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the current disability or symptoms 
and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" 
with military service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that there is no duty in this case to afford 
the Veteran a VA examination.  The Board does not find the 
Veteran's testimony, taken together with the other evidence 
of record, to credibly indicate that he had symptoms, 
including pain, of his right knee between the time of his 
1967 in-service injury and 1993, and of his low back and 
shoulder between the time of his in-service injury and 2000.  
There is no medical evidence that even equivocally suggests a 
nexus between any current disability and service or suggests 
a nexus between a current disability and service but lacks 
specificity.  The Veteran's mere statement that his knee, 
shoulder, and back have been problematic since his 1967 
injury, in light of all of the other evidence to the 
contrary, does not meet the threshold, low though it be, of 
the third factor listed in 38 U.S.C.A. § 5103A(d).  As there 
is no indication of an association between any of his claimed 
disabilities and service, VA has no duty to afford the 
Veteran an examination. 

In this regard, it is important to note that the decision to 
not afford the Veteran a VA examination was undertaken based 
on a detailed review of the service and post-service evidence 
and was not taken lightly.  Indications of a post-service 
injury, indications of no problems following the incident in 
service, indications of no problems with the disabilities at 
issue for many years after service, when taken as a whole, 
lead to this conclusion.  A detailed review of the evidence, 
particularly the Veteran's testimony before the Board and the 
outpatient treatment records (it is important to note that at 
this time it is very unclear if the Veteran currently has a 
knee disability), has lead to this conclusion.  In light of 
the facts of this case, a VA examiner's examination would 
force the examiner into the role of fact-finding.  This is 
the responsibility of the Board.  A VA examination would not 
solve the complex factual problems of this case regarding the 
critical question:  Has the Veteran had these problems since 
military service.  In this case, this is not a medical 
determination, but a factual determination for the Board. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service and VA 
treatment records.  Either with the RO's assistance or 
through the Veteran's own efforts, evidence from "G.C.," 
M.D. and North Benton Health Care, Inc. has been associated 
with the claims file.  

During the October 2006 hearing, the Veteran for the first 
time referred to treatment by a physician shortly after 
service.  Hearing transcript at 21.  He has never identified 
that physician, requested VA assistance in obtaining evidence 
from that physician, or submitted any evidence from that 
physician.  Indeed, enclosed with the notice letters sent to 
the Veteran were copies of VA FORM 21-4142, the form for the 
claimant to identify treatment providers and authorize 
release of information to VA.  The only completed 21-4142 
that the Veteran has submitted to VA is for records from 
"G.C.", M.D. which VA obtained and associated with the 
claims file.  He has had ample time and opportunity to submit 
evidence and to request VA assistance in obtaining evidence.  
His mention of treatment from an unidentified source during 
the hearing does not therefore require any delay in the 
Board's adjudication of this appeal.  

Neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


